Citation Nr: 1219768	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-39 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with anxiety disorder.

2.  Entitlement to an increased disability rating for incomplete paralysis of the left ulnar nerve, residuals of a shell fragment wound of the left middle finger with paresthesias and hypethesias, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for residuals of a shell fragment wound of the left leg, Muscle Group XI, currently evaluated as 10 percent disability evaluation.

4.  Entitlement to a compensable disability rating for residuals of a shell fragment wound to the right flank.

5.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2007 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The February 2007 rating decision, in pertinent part, granted the Veteran's claim of entitlement to service connection for PTSD with anxiety disorder and assigned a 30 percent disability evaluation, effective September 12, 2006, as well as denied the Veteran's claims for increased disability ratings for his incomplete paralysis of the left ulnar nerve, residuals of a shell fragment wound of the left leg, and residuals of a shell fragment wound of the right flank.  The September 2010 rating decision, in pertinent part, granted the Veteran's claim of entitlement to service connection for instability of the left knee, and assigned a 10 percent disability evaluation effective July 13, 2010.

Although the Veteran did not file a formal claim for a TDIU during the course of this appeal, the Veteran and his wife testified at his November 2011 hearing before the undersigned, wherein he asserted that his service-connected PTSD affects his employability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In light of the November 2011 testimony, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered part of the Veteran's increased rating claim, as reflected on the first page of this decision.  

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to insure a complete review of the evidence in this case.   

Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's claims for increased disability evaluations for his PTSD with anxiety disorder, incomplete paralysis of the ulnar nerve, residuals of a shell fragment wound of the left leg, and left knee instability.  As such, these claims are being remanded to the RO.  VA will notify him if further action is required on his part.


FINDING OF FACT

Throughout the rating period on appeal, the residuals of a shell fragment wound of the right flank consist of a scar that is .5 centimeters long by 1 millimeter thick, but the scar is not otherwise disfiguring or result in functional limitation.



CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of a shell fragment wound of the right flank have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 - 7805 (prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in November 2006, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to an increased rating, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, a May 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claim for an increased disability evaluation for his service-connected residuals of a shell fragment wound of the right flank.  The Veteran has been examined by VA in connection with his claim; the Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  The examination reports contain all the findings needed to evaluate the Veteran's claim.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Analysis

The Veteran's scar due to residuals of a shell fragment wound of the right flank is assigned a noncompensable disability evaluation, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7802.  The Board observes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In order to more effectively evaluate the severity of the Veteran's disability, the Board will also consider his scars under all available Diagnostic Codes.

During the pendency of the claim/appeal, the rating criteria for evaluating skin disorders, to include scars, were revised.  See 73 Fed. Reg. 54,708 -12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  The Board notes that the amendment allows for a veteran to request a review of a scar disability under the revised criteria regardless of whether such Veteran's disability has increased since the last review.  Id.  No such request has been made in this case. 

Under Diagnostic Code 7801, prior to October 23, 2008, a 10 percent disability evaluation was assigned for a scar that is deep or that causes limited motion of an area exceeding 6 square inches (39 sq. cm.); a 20 percent disability evaluation requires a scar with an area of at least 12 square inches, but less than 72 square inches.  Diagnostic Code 7802, prior to October 23, 2008, provided for a 10 percent disability evaluation for superficial scars, that do not cause limited motion, but that cover an area of 144 square inches (929 sq. cm.) or more.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7803, prior to October 23, 2008, provided for a 10 percent evaluation where the scar is superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of the covering of the skin over the scar.  Diagnostic Code 7804, prior to October 23, 2008,  provided for a 10 percent disability rating for a superficial scar that is painful upon examination.  Under Diagnostic Code 7805, prior to October 23, 2008, a scar may be rated on limitation of function of the part affected. 

The Board finds that a higher, compensable disability evaluation is not warranted for the Veteran's scar due to residuals of a shell fragment wound of the right flank for the entire rating period under Diagnostic Codes 7801 through 7805.  The objective clinical evidence of record shows that the Veteran does not currently have any residuals of his shell fragment wound of the right flank, other than a .5 centimeter by 1mm scar of the right flank.  The objective evidence does not show that the Veteran's residual scar is deep, productive of limitation of motion, or exceeds 6 square inches.  Likewise, while the Board acknowledges that the Veteran's residual scar is superficial, there is no evidence of record that shows that the Veteran's right flank scar exceeds an area of 144 square inches.  Furthermore, there is no medical evidence that shows that his residual scar is unstable or painful; no pain or instability of the right flank in the area of the scar was shown upon evaluation.  Additionally, the Veteran's right flank scar does not cause limitation of function, and a higher, compensable rating is not warranted under Diagnostic Code 7805.  See 38 C.F.R. §§ 4.118, Diagnostic Codes 7801-7805 (prior to October 23, 2008).

The Board also considered the Veteran's statements that his residuals of a shell fragment wound of the right flank are worse and that he should be granted a higher rating based, in part, on his lay statements.  To the extent that he contends that higher ratings should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, his service-connected residuals of a shell fragment wound of the right flank have worsened.  The Veteran also complained of an increase in his symptoms at his December 2006 and July 2010 VA examinations.  However, the VA examiners found that the Veteran's service-connected residuals of a shell fragment wound of the right flank were as previously characterized and were productive of no more than mild effects on his activities of daily living.  Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  More competent evidence concerning the nature and extent of the Veteran's service-connected residuals of a shell fragment wound of the right flank was provided by the medical personnel who have examined him during the current appeal and who have rendered a pertinent opinion in conjunction with the evaluation; the Board notes that the VA treatment reports do not show that the Veteran reported any complaints related to his residuals of a shell fragment wound of the right flank.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected residuals of a shell fragment wound of the right flank is adequate in this case; the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected residuals of a shell fragment wound of the right flank, as the criteria more than address the Veteran's impairment.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for a compensable disability rating for residuals of a shell fragment wound of the right flank is denied.  





[Continued on next page]

REMAND

VA is required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

As noted above, the Court has held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice v. Shinseki, supra, at 453-54.  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In this case, the Veteran reported at his December 2006 and November 2009 VA examinations that he has experienced difficulty remaining employed due to his PTSD symptoms, and testified at his November 2011 hearing before the undersigned that he was last employed full time in 2009; the Veteran and his wife testified that, although the Veteran retired due to age, his PTSD symptoms and multiple other service-connected disabilities combined to have a significant effect on his employment, noting the Veteran's report as having difficulty in interactions with supervisors and coworkers prior to retirement and an inability to do some of the physical aspects of his part-time employment following his retirement.  As such, the question of TDIU is raised by the record, and it is appropriate for the Board to address this matter. 

The Veteran was most recently afforded a VA PTSD examination in November 2009.  Since it is necessary to remand this case for the reasons detailed above, the RO should also provide an examination, to obtain more recent objective characterizations of this condition and the associated symptomatology.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  

The Veteran and his service representative have also contended that his service-connected incomplete paralysis of the left ulnar nerve, residuals of a shell fragment wound of the left middle finger with paresthesias and hypethesias, left knee instability, and residuals of a shell fragment wound of the left leg, Muscle Group XI, are currently worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   The Board acknowledges that the Veteran was afforded a VA examination in connection with these claims in July 2010.  A copy of the examination report is associated with his claims file.  Nevertheless, the Veteran and his representative indicate that these disabilities have continued to worsen since the previous evaluation; of note, the Veteran testified that he now has arthritis of the left middle finger and left knee.  The Court has also found that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

It is not clear from the record whether the Veteran continues to receive medical care through VA.  Therefore, on remand, the RO should obtain any outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter pertaining to a claim for entitlement to TDIU, to include a description of the evidence necessary to substantiate a claim for TDIU, the Veteran's duties to substantiate the record, and VA's duties.  Allow for a reasonable period to respond.

2. If the Veteran has received any medical treatment at the VA in Albany since January 2008, obtain these records.

3  After review of any evidence submitted by the Veteran in support of the claim for TDIU, the RO/AMC should take such additional development action as it deems proper with respect to the claim for TDIU, including the conduct of any appropriate VA examinations to determine whether the service-connected disabilities prevent the Veteran from being employed.  

4.  Schedule the Veteran for a VA PTSD examination to ascertain the current severity and manifestations of his service-connected PTSD.  The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  

5.  Schedule the Veteran for the appropriate VA joints and neurological examinations to ascertain the current severity and manifestations of his service-connected incomplete paralysis of the left ulnar nerve, residuals of a shell fragment wound of the left middle finger with paresthesias and hypethesias, left knee instability, and residuals of a shell fragment wound of the left leg, Muscle Group XI.  The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

6.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the September 2010 supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claims remain denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


